On March 20, 1997, it was ordered, adjudged and decreed that for the offense of Count I - DUI, a felony, the defendant is sentenced to Montana Department of Corrections for a period of ten (10) years, with two (2) suspended, upon the conditions set forth in the March 20, 1997 judgment. The Department may place the defendant into an appropriate community based program, facility or a State correctional institution, with the Court’s recommendation that the defendant be placed in a pre-release center, if eligible. It is further ordered, adjudged and decreed that for the offense of Count II - Driving While License is Suspended/Revoked, a misdemeanor, the defendant is sentenced to the Lewis & Clark County Jail for a period of ten (10) days, with all that time suspended upon the conditions set forth in the March 20, 1997 judgment. The foregoing sentences shall run concurrently with each other. Conditions of defendant’s parole/probation are stated in the March 20, 1997 judgment. The defendant is granted 109 days’ credit for time served prior to sentencing.
On August 21, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by deputy county attorney Michael Menahan.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Alternate Chairman, Hon. Robert Boyd, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Bruce R. Purdom for representing himself in this matter and also deputy county attorney Michael Menahan for representing the State.